                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF LOUISIANA


     MCDONNEL GROUP, LLC                                             CIVIL ACTION


     VERSUS                                                          NO. 19-9391


     DFC GROUP, INC.                                                 SECTION: “G”(2)



                                      ORDER AND REASONS

      This litigation arises out of a contract to construct the French Quarter Residence Project in

New Orleans, Louisiana. 1 Plaintiff McDonnel Group, LLC (“Plaintiff”) brings a claim for

negligent professional undertaking under Louisiana law against Defendant DFC Group, Inc.

(“Defendant”). 2 Before the Court is Defendant’s “Rule 12(b)(6) Motion to Dismiss.”3

Considering the motion, the memoranda in support and in opposition, the record, and the

applicable law, the Court denies the instant motion and grants Plaintiff leave to file an amended

complaint.

                                          I. Background

A.    Factual Background

      On October 14, 2015, Plaintiff, as a general contractor, contracted with French Quarter

Apartments Limited Partnership (“FQA”) (“FQA-Plaintiff Contract”) to complete construction

of the French Quarter Residence Project located at 939 Iberville Street in New Orleans,



       1
           Rec. Doc. 1-2 at 1.

       2
           Id. at 3.

       3
           Rec. Doc. 5.


                                                1
Louisiana. 4 FQA then separately contracted with Defendant (“FQA-Defendant Contract”) to

serve as the French Quarter Residence Project’s “owner representative.” 5

      Plaintiff asserts that the FQA-Plaintiff Contract’s initial guaranteed maximum price was

$32,095,000. 6 Plaintiff also asserts that the FQA-Plaintiff Contract permits additions and

deductions via “change orders.” 7 Plaintiff and FQA allegedly agreed to multiple change orders.

These change orders allegedly resulted in the FQA-Plaintiff Contract’s maximum guaranteed

price increasing to $35,322,395. 8

      Plaintiff asserts that FQA and Plaintiff additionally agreed to multiple contract-

modification agreements concerning the FQA-Plaintiff Contract. 9 One contract-modification

agreement is the “Third Contract Modification Agreement.” 10 Plaintiff claims that the Third

Contract Modification Agreement entitled Plaintiff to a completion bonus fee and utility

reimbursement if Plaintiff substantially completed the French Quarter Residence Project by

August 11, 2017. 11 Plaintiff asserts that it substantially completed the French Quarter Residence

Project on or before August 11, 2017. 12

      Plaintiff contends that despite Plaintiff timely achieving substantial completion, Defendant


       4
           Rec. Doc. 1-2 at 4.

       5
           Id. at 5.

       6
           Id.

       7
           Id.

       8
           Id.

       9
           Id.

       10
            Id.

       11
            Id.

       12
            Id. at 6.


                                                2
advised FQA not to certify substantial completion before the August 11, 2017 deadline so that

FQA could avoid paying the completion bonus fee and utility reimbursement to Plaintiff.13

Plaintiff also contends that Defendant continues to advise FQA to “withhold payment from

[Plaintiff] for alleged delays despite [Plaintiff’s] timely completion of its work.” 14 Moreover,

Defendant allegedly pressured the French Quarter Residence Project’s architect, John C.

Williams (“Williams”), to delay certifying substantial completion until September 14, 2017—one

month after the August 11, 2017 substantial completion deadline. 15 Finally, Defendant allegedly

failed to timely approve Plaintiff’s payment applications for completed work on the French

Quarter Residence Project. 16

B.    Procedural Background

      On June 28, 2018, Plaintiff filed a complaint against FQA in this Court, in case number 18-

6335, for breaching the FQA-Plaintiff Contract. 17 On November 19, 2018, this Court stayed case

number 18-6335 pending conclusion of arbitration proceedings between Plaintiff and FQA. 18

      On February 15, 2019, Plaintiff filed a petition against Defendant in the 24th Judicial

District Court for the Parish of Jefferson. 19 In the Petition, Plaintiff alleges that Defendant failed

to perform its role as owner representative for the French Quarter Residence Project and is




        13
             Id.

        14
             Id.

        15
             Id.

        16
             Id.

        17
             McDonnel Group, LLC v. French Quarter Apartments Limited Partnership, 18-cv-6335, Rec. Doc. 1.

        18
             McDonnel Group, LLC v. French Quarter Apartments Limited Partnership, 18-cv-6335, Rec. Doc. 20.

        19
             Rec. Doc. 1-2.


                                                       3
solidarily liable with FQA for all of Plaintiff’s damages. 20 On April 15, 2019, Defendant removed

the case to this Court, asserting diversity jurisdiction pursuant to 28 U.S.C. § 1332. 21 The case

was randomly allotted to “Section M” of this Court. 22

       On April 20, 2019, Defendant filed the instant motion to dismiss.23 On May 15, 2019,

Plaintiff filed an opposition to the instant motion. 24 On May 22, 2019, with leave of Court,

Defendant filed a reply brief in further support of the instant motion.25 On October 29, 2019, this

this Court was informed of the removal and accepted transfer of the case pursuant to Local Rule

3.1.1. 26

                                      II. Parties’ Arguments

A.     Defendant Arguments in Support of the Motion to Dismiss

       Defendant asserts that the Petition fails to state a cause of action against Defendant for four

principal reasons: (1) Plaintiff cannot bring a breach of contract claim against Defendant; (2)

Plaintiff cannot bring a claim against Defendant for breaching any standard of care in Defendant’s

industry; (3) Plaintiff cannot bring a claim for tortious intentional interference with contract rights

against Defendant; and (4) any tort claims are barred by prescription. 27




            20
                 Id. at 6, 8.

            21
                 Rec. Doc. 1.

            22
                 Rec. Doc. 2.

            23
                 Rec. Doc. 5.

            24
                 Rec. Doc. 9.

            25
                 Rec. Doc. 12.

            26
                 Rec. Doc. 19.

            27
                 Rec. Doc. 5.


                                                  4
      1.           Plaintiff cannot bring a claim for breach of contract against Defendant.

      Defendant makes two principal arguments to demonstrate that Plaintiff cannot bring a claim

for breach of contract against Defendant. First, Defendant argues that Plaintiff and Defendant do

not have any contractual relationship because (1) Defendant is not a party to the FQA-Plaintiff

contract and (2) Plaintiff is not a party to the FQA-Defendant contract. 28

      Second, Defendant argues that under Louisiana law an agent cannot be liable “for claims

arising out of a contract executed by the agent on behalf of his principal.” 29 Defendant contends

that its principal, FQA, executed the FQA-Plaintiff Contract in FQA’s own name. 30 Accordingly,

Defendant contends that it cannot be held liable for FQA allegedly breaching the FQA-Plaintiff

Contract. 31

      2.             Plaintiff cannot bring a claim against Defendant for breaching any standard
                     of care in Defendant’s industry

      Defendant argues that Plaintiff fails to allege how Defendant breached any professional

standard and fails to identify Defendant’s “industry.” 32 For example, Defendant notes that

Plaintiff does not allege Defendant “is an engineer, architect, land surveyor, or any other licensed

and/or regulated professional who provided professional services on the [French Quarter

Residence] Project.” 33 Instead, according to Defendant, Plaintiff provides only “vague and

insufficient allegations to buttress its baseless assertion of the existence of an ill-defined alleged


        28
             Rec. Doc. 5-1 at 6–7.

        29
             Id. at 7.

        30
             Id. at 8.

        31
             Id.

        32
             Id.

        33
             Id.


                                                    5
duty and alleged breach of that unidentified duty.” 34

      3.           Plaintiff cannot bring a claim for tortious interference against Defendant

      Defendant argues that Plaintiff fails to state a claim against Defendant for tortious

interference under Louisiana law. 35 Although Plaintiff alleges that Defendant “interfered” with

Williams’ independent review of Plaintiff’s request for change orders and payment applications,

Plaintiff supposedly “has not identified any legal basis to turn these alleged interferences into a

legally recognized claim for damages.” 36 According to Defendant, Plaintiff’s only potential claim

for “interference” recognized under Louisiana law would entail a claim for “intentional

interference with contract rights.” 37 That claim requires Plaintiff to demonstrate the following

elements:

       (1) the existence of a contract or a legally protected interest between the plaintiff
       and the corporation;
       (2) the corporate officer’s knowledge of the contract;
       (3) the officer’s intentional inducement or causation of the corporation to breach
       the contract or his intentional rendition of its performance impossible or more
       burdensome;
       (4) absence of justification on the part of the officer; and
       (5) causation of damages to the plaintiff by the breach of contract or difficulty of
       its performance brought about by the officer. 38

      Plaintiff purportedly cannot demonstrate all of the elements above for the following

reasons. 39 First, Defendant is allegedly not a corporate officer for any entity who contracted with




       34
            Id.

       35
            Id.

       36
            Id.

       37
            Id. at 9.

       38
            Id. at 9–11.

       39
            Id. at 11.


                                                  6
Plaintiff. 40 Second, Defendant’s actions allegedly did not cause any entity to breach a contract

with Plaintiff. 41 Finally, Defendant contends that Plaintiff fails to allege that Defendant’s advice

and recommendations to FQA were not justified or in FQA’s best interest. 42

      4.           Louisiana’s one-year prescriptive period prescribes any tort claim against
                   Defendant

      Finally, Defendant argues that if Plaintiff states a valid tort action against Defendant, the

Court should dismiss that tort action because it is barred by the one-year prescriptive period

applicable to tort actions under Louisiana law. 43 Defendant contends that Plaintiff was fully aware

of any tort claims against Defendant in this matter no later than October 17, 2017—when Plaintiff

filed a lien on the French Quarter Residence Project in response to FQA’s alleged contractual

breach—because Plaintiff is seeking to hold Defendant liable for damages arising from FQA’s

alleged contractual breach. 44 Yet Defendant contends that Plaintiff did not file the present lawsuit

against Defendant until February 15, 2019, which exceeds the one-year prescriptive period under

Louisiana law. 45

B.    Plaintiff’s Arguments in Opposition of the Motion to Dismiss

      Plaintiff concedes that no contractual relationship exists between Plaintiff and Defendant.46

Plaintiff also concedes that it is not bringing any “intentional interference with contract” claim



       40
            Id. at 11.

       41
            Id.

       42
            Id.

       43
            Id. at 12.

       44
            Id. at 12–13.

       45
            Id. at 13.

       46
            Rec. Doc. 9 at 9.


                                                 7
against Defendant. 47 Instead, Plaintiff argues that it states a claim for negligent professional

undertaking under Louisiana Civil Code article 2315 (“Article 2315”) against Defendant. 48

Plaintiff further argues that its claim for negligent professional undertaking against Defendant is

not barred by Louisiana’s one-year prescriptive period for tort actions. 49

      1.          Defendant is liable for negligent professional undertaking under Article 2315

      Plaintiff contends that Louisiana courts recognize a claim for “negligent professional

undertaking” under Article 2315. 50 Plaintiff contends that “claims for negligent professional

undertaking are determined on a case-by-case basis and according to the facts of a certain

dispute.” 51 Plaintiff further contends that the “key factor” for determining whether a cause of

action exists for negligent professional undertaking “is the high degree of economic control the

defendant has over the contractor plaintiff.” 52

      Plaintiff argues that Defendant “was directly and heavily involved in the review” of

Plaintiff’s payment applications, change orders, and substantial completion certification.53

Specifically, Plaintiff argues that Defendant “interfered with [Plaintiff’s] progress and completion

of [Plaintiff’s] work, unreasonably refused to and/or failed to approve and delayed approval of

[Plaintiff’s] payment applications, advised and continued to advise FQA against approving

[Plaintiff’s] Change Orders for completed work, and interfered with [Plaintiff’s] builder’s risk


       47
            Id.

       48
            Id.

       49
            Id. at 13.

       50
            Id. at 9.

       51
            Id.

       52
            Id.

       53
            Id. at 10.


                                                   8
claim.” 54 Plaintiff contends Defendant’s “interference with those roles, which Williams should

have performed as the [French Quarter Residence] Project[’s] Architect” suffices to state a claim

for negligent professional undertaking against Defendant. 55

      2.          Plaintiff’s claim for negligent professional undertaking against Defendant is not
                  barred by Louisiana’s one-year prescriptive period for tort actions

      Plaintiff contends that Louisiana’s one-year prescriptive period for tort actions

“commences to run from the day injury or damage is sustained.” 56 Regarding damages, Plaintiff

contends that Defendant “incorrectly concludes that the damages [Plaintiff] claims against

[Defendant] are identical to the damages [Plaintiff] sought from FQA through its October 10,

2017 [lien] . . . and [Plaintiff’s] subsequent June 28, 2018, complaint against FQA.” 57 Plaintiff

argues that the June 2018 complaint against FQA sought “the principal amount of $3,065,257,

plus interest, costs, and attorneys’ fees” for amounts FQA owes under the FQA-Plaintiff Contract

for the French Quarter Residence Project. 58

      Yet, in the instant Petition against Defendant, Plaintiff requests more than $4,000,000

dollars for “actual damages [Plaintiff] incurred due to [Defendant’s] fault.” 59 Plaintiff contends

that most of the damages caused by Defendant’s actions were not endured “until after February

15, 2018, because, as [Defendant] knows, FQA last paid [Plaintiff] on February 20, 2018.”60



       54
            Id. at 13.

       55
            Id. at 10.

       56
            Id. at 13.

       57
            Id.

       58
            Id.

       59
            Id. at 14.

       60
            Id. at 15.


                                                    9
Accordingly, Plaintiff contends that the instant Petition, filed on February 15, 2019, did not

exceed the one-year prescriptive period for tort actions under Louisiana law. 61

      Second, Plaintiff argues that the Complaint against FQA—filed on June 28, 2018 in this

Court in case number 18-6335—interrupted prescription against Defendant. 62 As support,

Plaintiff points to Louisiana Civil Code article 1799 (“Article 1799”), which provides that “[t]he

interruption of prescription against one solidary obligor is effective against all solidarily

obligors.” 63 Plaintiff notes that it “allege[s] in its Petition that FQA is solidarily liable with

[Defendant] for the damages that [Defendant] caused.” 64 Plaintiff further notes that Defendant’s

own argument—Plaintiff seeks identical damages from FQA and Defendant—demonstrates that

FQA and Defendant are solidarily liable to Plaintiff. 65 Therefore, Plaintiff concludes that the

Complaint against FQA, filed on June 28, 2018 in this Court, interrupted prescription against

Defendant in this matter. 66

C.    Defendant’s Reply in Further Support of the Motion to Dismiss

      Defendant’s reply makes four principal arguments in further support of the instant motion.67

First, Defendant argues that Plaintiff ignores Louisiana law that prohibits an agent from being

liable for a disclosed principal’s actions. 68 Second, Defendant argues that Defendant cannot be


       61
            Id. at 16.

       62
            Id. at 14.

       63
            Id. (citing La. Civ. Code art. 1794).

       64
            Id.

       65
            Id.

       66
            Id.

       67
            Rec. Doc. 12.

       68
            Id. at 3.


                                                    10
held liable for damages arising under the FQA-Plaintiff Contract because Plaintiff fails to allege,

for example, how Defendant could decide whether the French Quarter Residence Project was

substantially completed when that determination can be made only by the owner, FQA, or the

architect, Williams. 69 Instead, according to Defendant, Plaintiff alleges only that Defendant did

not advise FQA in a manner favorable to Plaintiff. 70

      Third, Defendant argues that Plaintiff does not allege any facts to demonstrate that

Defendant exercised a high degree of control over FQA or Williams. 71 For example, Plaintiff

supposedly fails to allege that Defendant “had the ability to stop [Plaintiff’s] work on the project

or otherwise substantially control [Plaintiff] in any way.” 72 Defendant contends that Plaintiff

cannot make such an allegation because Defendant “is neither an architect nor an engineer nor

was it authorized to stop the work on the [French Quarter Residence] [P]roject.” 73 Instead,

Defendant’s role in the French Quarter Residence Project was allegedly limited to providing

“guidance, recommendations and/or advice to its principal FQA.” 74

      Finally, Defendant repeats several arguments regarding prescription from its memorandum

in support. 75 The repetitive arguments contend that if Plaintiff asserts any valid tort action against

Defendant, that tort action should be dismissed as time barred under Louisiana’s one-year




        69
             Id.

        70
             Id. at 4.

        71
             Id.

        72
             Id. at 5.

        73
             Id.

        74
             Id.

        75
             Id. at 6.


                                                  11
prescriptive period for tort actions. 76

                                             III. Legal Standard

      Federal Rule of Civil Procedure 12(b)(6) provides that an action may be dismissed “for

failure to state a claim upon which relief can be granted.” 77 A motion to dismiss for failure to

state a claim is “viewed with disfavor and is rarely granted.” 78 “To survive a motion to dismiss,

a complaint must contain sufficient factual matter, accepted as true, to state a claim for relief that

is plausible on its face.” 79 “Factual allegations must be enough to raise a right to relief above the

speculative level.” 80 A claim is facially plausible when the Plaintiff has pleaded facts that allow

the court to draw a “reasonable inference that the defendant is liable for the misconduct

alleged.” 81

      On a motion to dismiss, asserted claims are liberally construed in favor of the claimant, and

all facts pleaded are taken as true. 82 Although required to accept all “well-pleaded facts” as true,

a court is not required to accept legal conclusions as true. 83 “[L]egal conclusions can provide the

framework of a complaint, [but] they must be supported by factual allegations.” 84 Similarly,



        76
             Id.

        77
             Fed. R. Civ. P. 12(b)(6).

        78
             Kaiser Aluminum & Chem. Sales, Inc. v. Avondale Shipyards, Inc., 677 F.2d 1045, 1050 (5th Cir. 1982).

        79
          Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570
        (2007)) (internal quotation marks omitted).

        80
             Twombly, 550 U.S. at 555.

        81
             Iqbal, 556 U.S. at 678.

        82
          Leatherman v. Tarrant Cnty. Narcotics Intelligence & Coordination Unit, 507 U.S. 163, 164 (1993); see
        also Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322–23 (2007).

        83
             Iqbal, 556 U.S. at 677–78.

        84
             Id. at 679.


                                                        12
“[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

statements” will not suffice. 85 The complaint need not contain detailed factual allegations, but it

must offer more than mere labels, legal conclusions, or formulaic recitations of the elements of a

cause of action. 86 That is, the complaint must offer more than an “unadorned, the defendant-

unlawfully-harmed-me accusation.” 87 From the face of the complaint, there must be enough

factual matter to raise a reasonable expectation that discovery will reveal evidence as to each

element of the asserted claims. 88 If factual allegations are insufficient to raise a right to relief

above the speculative level, or if it is apparent from the face of the complaint that there is an

“insuperable” bar to relief, the claim must be dismissed. 89

                                            IV. Law and Analysis

A.    Whether Plaintiff States a Claim for Negligent Professional Undertaking Under Article
      2315.

      Article 2315 states that “[e]very act whatever of man that causes damage to another obliges

him by whose fault it happened to repair it.” Plaintiff argues that it states a claim against

Defendant for “negligent professional undertaking” under Article 2315. 90 Louisiana courts have

recognized a claim for negligent professional undertaking under Article 2315 even when the

parties lack contractual privity. 91 This cause of action hinges on the “degree of economic control”


       85
            Id. at 678.

       86
            Id.

       87
            Id.

       88
            Lormand v. U.S. Unwired, Inc., 565 F.3d 228, 257 (5th Cir. 2009).

       89
          Carbe v. Lappin, 492 F.3d 325, 328 n.9 (5th Cir. 2007); Moore v. Metro. Human Serv. Dep’t, No. 09-
       6470, 2010 WL 1462224, at * 2 (E.D. La. Apr. 8, 2010) (Vance, J.) (citing Jones v. Bock, 549 U.S. 199,
       215 (2007)).

       90
            Rec. Doc. 9 at 9.

       91
            Lathan Co., Inc. v. State, Dep’t of Educ., Recovery Sch. Dist., 2016-0913 (La. App. 1 Cir. 12/6/17), 237
                                                         13
that one party exercises over another party when performing a professional service. 92 Louisiana

courts apply a balancing test to determine whether this cause of action exists on a “case-by-case

basis.” 93

        The determination whether in a specific case the defendant will be held liable to a
        third person not in privity is a matter of policy and involves the balancing of
        various factors, among which are the extent to which the transaction was intended
        to affect the plaintiff, the foreseeability of harm to him, the degree of certainty that
        the plaintiff suffered injury, the closeness of the connection between the
        defendant’s conduct and the injury suffered, the moral blame attached to
        defendant’s conduct, and the policy of preventing future harm. 94

       For instance, in Colbert v. B.F. Carvin Construction Co., a general contractor stated a claim

against an architect for negligent professional undertaking despite lacking contractual privity. 95

The general contractor contracted with the Orleans Parish School Board (“OPSB”) to renovate

an elementary school. 96 OPSB then separately contracted with the architect to work on the

elementary school’s renovation. 97 The general contractor alleged that the architect compelled the

general contractor “to perform extra work not included in the [elementary school project’s] plans”

by withholding its recommendation to OPSB to pay the general contractor for compensation

due. 98 The general contractor also alleged that the architect refused to timely inspect completed


        So. 3d 1, 9; Colbert v. B.F. Carvin Const. Co., 600 So. 2d 719, 725 (La. Ct. App. 1991); see also Harris
        Builders, L.L.C. v. URS Corp., 861 F. Supp. 2d 746, 753 (E.D. La. 2012) (Barbier, J.).

        92
          Colbert, 600 So. 2d at 725. Furthermore, a party’s specific profession is not determinative of whether a
        cause of action exists. See Lathan, 237 So. 3d at 9; Colbert, 600 So. 2d at 725; see also Harris Builders,
        861 F. Supp. 2d at 753.

        93
             Lathan, 237 So. 3d at 6.

        94
             Id. (quoting Colbert, 600 So.2d at 725) (emphasis omitted).

        95
             See Colbert, 600 So.2d at 720–721, 725.

        96
             Id. at 720.

        97
             Id.

        98
             Id. at 721.


                                                         14
work and, in doing so, caused the general contractor to provide maintenance services not

originally contemplated. 99

      Considering those allegations, the Louisiana Fifth Circuit Court of Appeal held that the

general contractor’s allegations sufficed to state a claim for negligent professional undertaking

under the applicable balancing test for the following reasons: (1) the general contractor’s

allegations “indicated the person to be injured by the architect’s negligence was known, i.e. the

contractor”; (2) “it was foreseeable that the [general] contractor would be injured by the

architect’s negligence”; (3) the allegations demonstrated “the [general] contractor would be

injured by the architect’s negligent actions and failure to act”; and (4) the allegations indicated “a

closeness between the injury suffered and the architect’s conduct so that the contractor is in a

class of persons whose connection with the transaction was so close as to approach that of

privity.” 100 The court in Colbert stated that the rationale for imposing liability upon the architect

entailed the degree of control exerted by the architect over the general contractor. 101

      Colbert’s balancing test was recently applied by another section of this Court in Harris

Builders, L.L.C. v. URS Corporation. 102 In that case, a general contractor contracted with the Port

of South Louisiana to build a warehouse project. 103 The Port of South Louisiana then separately

contracted with URS Corporation (“URS”) to serve as “engineer, consultant, construction




       99
            Id.

       100
             Id. at 725.

       101
             Id. at 724.

       102
             Harris Builders, 861 F. Supp. 2d at 753.

       103
             Id. at 748.


                                                        15
manager, and owner representative” on the warehouse project. 104 The general contractor brought

a claim for negligent professional undertaking against URS, despite a lack of contractual privity,

because URS violated its duty to “manage the project in a fair manner” and “approve completed

work when warranted.” 105

      The court in Harris Builders reasoned that the general contractor’s claim for negligent

professional undertaking “passe[d] muster under the balancing test in Colbert” for the following

reasons: (1) “URS’s construction plan preparations and instructions to [the general contractor] to

redo certain work were acts that URS had to have known would directly affect [the general

contractor]” (2) it “was foreseeable and fairly certain that [the general contractor] would suffer

economic harm if URS managed the project poorly” and (3) “URS’s development of project

specifications directly affected the work [the general contractor] performed.” 106 In short, the court

in Harris Builders determined that the general contractor asserted “a high degree of economic

control by URS [and] that was the purpose recognized in Colbert as supporting a cause of action”

for negligent professional undertaking. 107

      The Louisiana First Circuit Court of Appeal, in Lathan Company, Inc. v. State, Department

of Education, Recovery School District, followed the reasoning in Harris Builders. 108 In Lathan

Company, a general contractor contracted with the State of Louisiana to renovate an elementary



       104
             Id. at 748, 751 (emphasis added).

       105
             Id. at 748.

       106
             Id. at 753.

       107
           Id. The Court in Harris Builders, pointing to Colbert, noted that several Louisiana cases specifically
       refer to architects when a claim for negligent professional undertaking is at issue. Id. Yet the Court in Harris
       Builders held that Colbert’s reasoning applied to URS—an alleged “engineer, consultant, construction
       manager, and owner representative” on the warehouse project. Id.

       108
             Lathan, 237 So. 3d at 9.


                                                        16
school. 109 The State of Louisiana then separately contracted with Jacobs Project Management

Company to serve as “construction manager” on the elementary school project. 110 The general

contractor sued Jacobs for negligent professional undertaking and summarized Jacobs’ wrongful

acts as follows: “(1) its unreasonable refusal to approve [the general contractor’s] payment

applications and schedules; (2) its extremely delayed responses to [the general contractor’s]

questions and submittals; (3) its refusal to give needed responses to reasonable questions; (4) its

refusal to properly recommend substantial completion; (5) its refusal to properly manage the

oversight of the project; and (6) its overall interference with the progress and completion of the

project.” 111 Although Jacobs was a project management company—not an architect, engineer, or

consultant—the court held that the general contractor stated a claim against Jacobs for negligent

professional undertaking under Colbert’s balancing test. 112

      In this case, Plaintiff alleges that Defendant, as FQA’s owner representative, failed “to

perform its role as FQA’s owner[] representative on the [French Quarter Residence] Project in

accordance with the standard of care of professionals in [Defendant’s] industry.” 113 Specifically,

according to the petition, Defendant “interfered with [Plaintiff’s] progress and completion of the

[French Quarter Residence] Project.” 114 Plaintiff points to the following allegations in the Petition

to demonstrate Defendant’s degree of control over FQA and its completion of the French Quarter




       109
             Id. at 3.

       110
             Id.

       111
             Id. at 4.

       112
             Id. at 9.

       113
             Rec. Doc. 1-2 at 3.

       114
             Id.


                                                 17
Residence Project:

   (1) Defendant refused and/or failed to advise FQA to certify the French Quarter Residence
       Project’s substantial completion by August 11, 2017 so that FQA could avoid paying
       Plaintiff a completion bonus fee and utility reimbursement. 115
   (2) Defendant pressured the French Quarter Residence Project’s architect, Williams, to delay
       certifying substantial completion so that FQA could avoid paying Plaintiff a completion
       bonus fee and utility reimbursement. 116
   (3) Defendant interfered with Williams’ independent review and analysis of Plaintiff’s
       requests for change orders and payment applications. 117
   (4) Defendant unreasonably refused to timely approve Plaintiff’s payment applications. 118
   (5) Defendant advised FQA against executing a change order for the utility reimbursement
       despite Plaintiff satisfying all requirements for a utility reimbursement. 119
   (6) Defendant did not advise FQA to execute change orders for Plaintiff’s claims for work
       performed outside the scope of the FQA-Plaintiff Contract. 120
   (7) Defendant interfered with Plaintiff’s insurance claim for damages and expenses caused
       by a water intrusion in the French Quarter Residence Project. 121

     The allegations above suffice to state a claim for negligent professional undertaking under

Colbert’s balancing test for the following reasons. First, Defendant’s purported advice,

instructions, and pressure illustrated above involve actions that Defendant should have known

would directly and economically affect Plaintiff. Second, it was foreseeable and certain that

Plaintiff would suffer economic harm if Defendant proceeded with such advice, instructions, and

pressure. Indeed, according to Plaintiff, Defendant interfered with Plaintiff’s substantial




       115
             Id.

       116
             Id.

       117
             Id.

       118
             Id.

       119
             Id.

       120
             Id. at 4.

       121
             Id.


                                              18
completion bonus fee, utility reimbursement, payment applications, and change orders. 122 Third,

Defendant’s advice, instructions, and pressure are closely connected to Plaintiff’s injury—

including FQA’s alleged wrongful withholding of compensation. Finally, Plaintiff’s allegation

that Defendant advised FQA to not certify substantial completion and pressured Williams to not

certify substantial completion—despite allegedly knowing that Plaintiff timely achieved

substantial completion of the French Quarter Residence Project—could entail moral blame.

      In sum, Plaintiff’s allegations, similar to the general contractors’ allegations in Colbert,

Harris Builders, and Lathan Company, amount to Defendant being heavily involved in reviewing

Plaintiff’s payment applications, certificate of substantial completion, and a variety of other

tasks. 123 Put another way, Plaintiff’s allegations amount to Defendant maintaining a high degree

of economic control over Plaintiff during the French Quarter Residence Project’s construction.

For these reasons, Plaintiff states a claim for negligent professional undertaking against

Defendant.

B.    Whether Plaintiff’s Claim for Negligent Professional Undertaking is Prescribed

      Defendant contends that Louisiana’s one-year prescriptive period for tort actions bars

Plaintiff’s cause of action for negligent professional undertaking. 124 Under Louisiana Civil Code

article 3492 (“Article 3492”), actions in tort are delictual actions and subject to a one-year

prescription period. 125 Plaintiff’s claim for negligent professional undertaking is a tort claim and,

therefore, is subject to Article 3492’s one-year prescriptive period.


       122
             Id. at 3–4

       123
             Id.

       124
             Rec. Doc. 5-1 at 12.

         In a diversity action, a federal district court must apply the forum state’s prescriptive period. See Orleans
       125

       Parish Sch. Bd. v. Asbestos Corp. Ltd., 114 F.3d 66, 68 (5th Cir. 1997).


                                                        19
      Plaintiff argues that the instant Petition, filed on February 15, 2019, does not exceed the

one-year prescriptive period for tort actions under Louisiana law. 126 Plaintiff makes two principal

arguments to show that Plaintiff’s claim for negligent professional undertaking is not

prescribed. 127 First, Plaintiff contends that it suffered most of the damages due to Defendant’s

actions after February 15, 2018. 128 Second, Plaintiff argues that the June 2018 Complaint against

FQA in case number 18-6355 interrupted prescription in the instant case. The Court will consider

each argument in turn.

1.    Whether Plaintiff brought the negligent professional undertaking claim within one
      year of accrual

      Plaintiff brought the claim for negligent professional undertaking in the Petition on

February 15, 2019. The Court must now decide when the one-year prescription period accrued.

Article 3492’s one-year prescriptive period for tort actions begins to run when “the injured party

discovers or should have discovered the facts upon which his cause of action is based.” 129 Plaintiff

contends that it suffered most of the “actual damages [Plaintiff] incurred due to [Defendant’s]

fault” after “FQA last paid [Plaintiff] on February 20, 2018.” 130 On the other hand, Defendant

argues that Plaintiff recognized its claim against Defendant for negligent professional undertaking

no later than October 17, 2017, and any tort action concerning the French Quarter Residence

Project prescribed no later than October 18, 2018. 131


       126
             Rec. Doc. 9 at 13–15.

       127
             Id.

       128
             Id. at 14.

       129
             Griffin v. Kinberger, 507 So. 2d 821, 823 (La. 1987).

       130
             Id. at 15.

       131
             Rec. Doc. 5-1 at 12–13.


                                                         20
      The Louisiana Supreme Court, in Harvey v. Dixie Graphics, Inc. explained when Article

3942’s one-year prescriptive period commences. 132 In Harvey, the Louisiana Supreme Court

stated that a tort action begins to accrue “when the plaintiff’s right to be free of illegal damage

has been violated.” 133 The damage sustained must be actual, determinable, and not merely

speculative. 134 Yet “there is no requirement that the quantum of damages be certain or that they

be fully incurred, or incurred in some particular quantum, before the plaintiff has a right of

action.” 135 Therefore, “in cases in which a plaintiff has suffered some but not all of his damages,

prescription runs from the date on which he first suffered actual and appreciable damage . . . even

though he may thereafter come to a more precise realization of the damages he has already

incurred or incur further damage as a result of the completed tortious act.” 136

      In Harvey, the plaintiff alleged that an accounting firm negligently prepared income tax

returns. 137 The plaintiff recognized that the income tax returns were incorrectly completed in

November 1984. 138 Thereafter, in December 1986, the plaintiff paid the Internal Revenue Service

more than $175,000 due to the incorrect income tax returns. 139 The plaintiff did not sue the

accounting firm until June 1987. 140 The lower court held that the prescription period for the


       132
             Harvey v. Dixie Graphics, Inc., 593 So.2d 351, 354 (La. 1992).

       133
             Id.

       134
             Id.

       135
             Id.

       136
             Id.

       137
             Id. at 353.

       138
             Id.

       139
             Id.

       140
             Id.


                                                        21
plaintiff’s negligence claim commenced in November 1984 as opposed to December 1986. 141

The Louisiana Supreme Court affirmed that decision. 142 The Louisiana Supreme Court reasoned:

“The mere fact that all of [the plaintiff’s] damages were not yet suffered because he had not yet

written a check to the IRS does not change the key fact that the plaintiff was certainly aware that

he had suffered appreciable harm from the allegedly tortious act of [the accounting firm].” 143

      Here, Plaintiff alleges that Defendant refused to advise FQA to certify the French Quarter

Residence Project’s substantial completion by August 11, 2017 so that FQA could avoid paying

Plaintiff a completion bonus fee and utility reimbursement. 144 Plaintiff also alleges that Defendant

pressured the French Quarter Residence Project’s architect to delay certifying substantial

completion until September 14, 2017—one month after the August 11, 2017 substantial

completion deadline. 145 Finally, Plaintiff concedes that it filed a lien on the French Quarter

Residence Project on October 10, 2017 because of FQA’s alleged contractual breach. 146

Importantly, Plaintiff attempts to hold Defendant liable for damages arising out of FQA’s alleged

contractual breach. 147 Therefore, accepting Plaintiff’s allegations in the Petition as true, Plaintiff

became aware of “some but not all of [the] damages” by October 2017. Accordingly, any tort

action in the instant Petition, filed in February 2019, is prescribed on the face of the Petition


        141
              Id.

        142
              Id. at 354.

        143
              Id. at 355.

        144
              Rec. Doc. 1-2 at 3.

        145
              Id.

        146
              See Rec. Doc. 9 at 13–14.

        147
              Rec. Doc. 1-2 at 8.




                                                  22
because it was brought more than one year after Plaintiff recognized that it had suffered

appreciable harm from the allegedly tortious act of Defendant. 148

2.    Whether Plaintiff sufficiently alleges that the June 2018 Complaint against FQA
      interrupted prescription

      Plaintiff argues that the Complaint filed against FQA on June 28, 2018 in this Court, in case

number 18-6335, interrupted prescription against Defendant in this case. 149 If the June 2018

Complaint interrupted prescription, the claims in the instant Petition, filed on February 15, 2019,

will not be prescribed. Article 1799 provides that “[t]he interruption of prescription against one

solidary obligor is effective against all solidary obligors.” Plaintiff alleges that “[Defendant] is

solidarily liable with FQA to [Plaintiff] for all damages [Plaintiff] suffered due to [Defendant’s]

actions as FQA’s representative on the [French Quarter Residence] Project.” 150

      Louisiana Civil Code article 1796 (“Article 1796”) provides that a “solidary obligation

arises from a clear expression of the parties’ intent or from the law.” Article 1796 further states

that “solidarity of obligation shall not be presumed.” Louisiana Civil Code Article 1794 defines

a solidary obligation as follows: “An obligation is solidary for the obligors when each obligor is

liable for the whole performance.” The Louisiana Supreme Court, in Bellard v. American Central

Insurance Company, explained that “a solidary obligation exists when the obligors (1) are obliged

to the same thing, (2) so that each may be compelled for the whole, and (3) when payment by one

exonerates the other from liability toward the creditor.” 151


       148
          Ordinarily, the burden of proving that a plaintiff’s claim has prescribed remains with the moving party.
       Terrebonne Parish Sch. Bd. v. Mobil Oil Corp., 310 F.3d 870, 877 (5th Cir. 2002). Yet when a plaintiff's
       claim has prescribed on the face of the petition, the burden shifts to the plaintiff to negate prescription. Id.

       149
             Rec. Doc. 9 at 14.

       150
             Id.

       151
          Bellard v. American Cent. Ins. Co., 2007–1335, (La. 04/14/08), 980 So. 2d 654, 663–64 (quoting Hoefly
       v. Gov’t Employees Ins. Co., 418 So. 2d 575, 579 (La. 1982)); see also CEF Funding, L.L.C. v. Sher Garner
                                                        23
      Here, Plaintiff does not allege sufficient facts to demonstrate each element in Bellard.152

Instead, Plaintiff merely alleges a legal conclusion: “[Defendant] is solidarily liable with FQA to

[Plaintiff] for all damages [Plaintiff] suffered due to [Defendant’s] actions as FQA’s

representative on the [French Quarter Residence] Project.” 153 “[L]egal conclusions can provide

the framework of a complaint, [but] they must be supported by factual allegations.” 154

Accordingly, because the Petition lacks sufficient facts to support each Bellard element, the

Petition has not adequately pleaded that Defendant and FQA are solidarily liable for the alleged

damages.

      In sum, Plaintiff has failed to plead sufficient facts to demonstrate its tort claim is not barred

by Louisiana’s one-year prescriptive period. Yet dismissal is a harsh remedy. This Court is

cognizant of the Fifth Circuit’s instruction that a motion to dismiss under Rule 12(b)(6) “is viewed

with disfavor and is rarely granted.” 155 Short of granting a motion to dismiss, a court may grant

a plaintiff leave to amend the complaint. 156 Accordingly, the Court will grant Plaintiff leave to

file an amended complaint to show that its tort claim is not barred by Louisiana’s one-year

prescriptive period for tort actions.

                                                V. Conclusion

      Considering the foregoing reasons,


       Cahill Richter Klein & Hilbert, L.L.C., No. CV 09-6623, 2011 WL 13202966, at *4 (E.D. La. May 3, 2011)
       (Africk, J.).

       152
             Rec. Doc. 1-2.

       153
             Id. at 14.

       154
             Iqbal, 556 U.S. at 677–78.

       155
             Beanal v. Freeport–McMoran, Inc., 197 F.3d 161, 164 (5th Cir. 1999).

       156
          See Carroll v. Fort James Corp., 470 F.3d 1171, 1175 (5th Cir. 2006) (quoting Dussouy v. Gulf Coast
       Inv. Corp., 660 F.2d 594, 597–98 (5th Cir. 1981)).


                                                       24
       IT IS HEREBY ORDERED that Defendant DFC Group, Inc.’s “Rule 12(b)(6) Motion

to Dismiss” 157 is DENIED.

       IT IS FURTHER ORDERED that Plaintiff McDonnel Group, LLC is granted leave to

file an amended complaint within fourteen days of this Order to show that its tort claim is not

barred by Louisiana’s one-year prescriptive period for tort actions.

       NEW ORLEANS, LOUISIANA, this _____
                                     21st day of February 2020.



                                                     _________________________________
                                                     NANNETTE JOLIVETTE BROWN
                                                     CHIEF JUDGE
                                                     UNITED STATES DISTRICT COURT




       157
             Rec. Doc. 5.


                                                25
